This case is fully and accurately stated in our original opinion; hence, it is not necessary to restate it.
The plaintiff in this suit is the public administrator, properly qualified as administrator of the succession of Frank Watson, deceased, the insured.
Counsel, in argument and brief, present two issues to this court, viz.: Is Act No. 193 of 1906 applicable to industrial life insurance? If it is, is section 2 of the act mandatory and controlling, regardless of the conflicting terms of the insurance contract? *Page 36 
On the authority of McBride v. Acme Industrial Life Insurance Society, 179 La. 701, 154 So. 741, we disposed of the first issue by holding that Act No. 193 of 1906 is applicable to industrial life insurance, and we disposed of the second issue by holding in our original opinion herein that section 2 of the act is mandatory, and conflicting terms of the insurance contract must give way to the mandatory provisions of the act. In so holding, we said, in the last paragraph of our reasons for judgment, the following: "Our conclusion is that the plaintiff cannot be compelled to accept paid up insurance as provided in the policy. Act No. 193 of 1906 was dictated by public policy. It was enacted to protect the insured. It expressly prohibits him from waiving in any application, policy or otherwise any of the provisions of section 2. The statute is mandatory and its provisions control the provisions of the policy. To fully protect the insured its provisions must be interpreted so as to give him his choice of benefits at the time the policy lapses."
Section 2 of the act provides that in the event the insured does not exercise his choice of benefits, at the time the policy lapses, the accumulated reserve, when the policy has been in force for more than three years and has lapsed for nonpayment of the premiums due thereon, must be applied to the purchase of extended insurance.
We have carefully reviewed the McBride Case, and we find that the reasons *Page 37 
assigned in the opinion handed down therein by Justice Odom, the organ of the court, and the court's conclusion that Act No. 193 of 1906 is applicable to industrial life insurance, are sound and should be adhered to.
For the reasons stated, our original opinion and decree are reinstated and made the final judgment of the court.
O'NIELL, C.J., dissents and hands down an opinion.
FOURNET, J., concurs.
HIGGINS, J., recused.